THE THIRTEENTH COURT OF APPEALS

                                     13-19-00121-CV


            ROSE MARY G. SANCHEZ AND NOE G. SANCHEZ
                               v.
CHRISTOPHER PAUL MONTALVO A/K/A CHRIS MONTALVO AND MADCHRIS, LLC


                                     On Appeal from the
                       94th District Court of Nueces County, Texas
                            Trial Cause No. 2019DCV-1040-C


                                      JUDGMENT

       This Court’s judgment issued on January 7, 2021, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

       We further order this decision certified below for observance.

May 6, 2021